DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

3.	Claims 1, 3, 7, and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Richter (US 7,011,279 B2) in view of Casagrande (US 2007/0216154 A1) and Carnevali (US 7,320,450 B2).
Regarding claim 1, Richter discloses a vacuum mount system (1/2/3), comprising: a first support structure (2) for a portable electronic device (see “cellular telephone” in col. 1 line 8, though portable electronic device not currently being claimed in combination), a second vacuum device (1, see “suction mechanism” in col. 1 line 10) having a pad shaped and sized to detachably seat with a mounting surface (mounting surface not currently being claimed in combination) to form a vacuum cavity (see Figure 1); and, a multidirectional flexible connector (3) detachably connected between the first support structure and the second vacuum device, the flexible connector being comprised of a flexible material (see “can be bent by hand in the desired way” in col. 2 line 9) that deforms curvilinearly along its length in any direction and further configured to substantially hold its position (see “has the required mechanical strength” in col. 2 line 8) when the multidirectional flexible connector deforms curvilinearly along its length in any direction and said portable electronic device of a predetermined weight range is seated on said first vacuum device (portable electronic device not currently being claimed in combination). Richter fails to disclose the second vacuum device including a plunger attached to the pad and in fluid communication with the vacuum cavity, and an indicator positioned on the plunger to indicate the level of vacuum pressure within the vacuum cavity. Richter also fails to disclose the first support structure including a first vacuum device just like the second.
Regarding the second vacuum device, Richter fails to disclose any specific details of his suction device (1). Casagrande teaches that it was already known in the art for suction devices to include plungers (132) in communication with the vacuum space (see [0062]) and indicators (136) that “convey the securement level of the attachment between the vacuum device and the mounting surface” (see [0063]). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant's invention was made to have replaced the Richter suction device with one like those of Casagrande, including any or all of the features disclosed by Casagrande, the motivation being to convey to the user the level of secure attachment, as specifically taught by Casagrande. There is no inventive step in simply choosing between such known suction cup features absent a showing of unexpected results. Predictably, such modification would provide the Richter suction cup with a strong grip that the user could visually inspect as needed and is nothing more than a combination of known prior art elements in order to achieve predictable results.
Regarding the first support structure including a first vacuum device just like the second, Carnevali teaches that it was already known in the art for a mount system like that of Richter to include identical vacuum devices at each end (see Figure 18). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was made to have replaced the first support structure of Richter with another vacuum device like that of Casagrande, where such dual vacuum device design was already known in the art, as taught by Carnevali. Predictably, the use of the vacuum device would allow a user to attach the Richter mount system to a wider variety of objects having a substantially smooth planar or gently curved surface of a type suitable for coupling to a suction cup device, as taught by Carnevali (see col. 26 lines 10-14).
Regarding claim 3, Richter as modified above includes the vacuum mount system of claim 1, wherein the first vacuum device is configured for mounting in a substantially angled position such that when said flexible connector is entirely linear, the angle measured between the plane of the mounting surface and the linear connector is substantially acute or zero degrees. This is exactly what Richter shows in his lone Figure.
Regarding claim 7, Richter as modified above includes the vacuum mount system of claim 1 further comprising one or more automatic pumps and a system to detect a loss of vacuum pressure, which activates the one or more automatic pumps to increase vacuum level when the level falls below a pre-determined vacuum pressure level (as taught by Casagrande, see [0011]).
Regarding claim 9, Richter as modified above includes the vacuum mount system of claim 1 wherein one or more of the pads further comprises a reflective or glow in the dark material on its surface (as taught by Casagrande, see [0060]).
4.	Claims 2, 4-6, 10-14, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Richter (US 7,011,279 B2) in view of Casagrande (US 2007/0216154 A1) and Carnevali (US 7,320,450 B2) as applied above, further in view of Richardson (US 6,646,864 B2).
Regarding claims 2, 5, and 6, Richter as modified above includes the vacuum mount system of claim 1, but fails to include a waterproof case shaped and sized to receive and house the portable electronic device during a time when the portable electronic device is in use (claim 2), the case having at last one flat, smooth exterior surface (claims 5 and 6). Richardson teaches that it was already known in the art to provide a waterproof (see “watertight” in col. 4 line 46) case for an electronic device, allowing a user to take the device along for water sports (see col. 4 lines 56-58). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was made to have provided a waterproof case for the electronic device of Richter, the motivation being to allow a user to take the device along for water sports, as taught by Richardson. Regarding the case having a flat smooth exterior surface, Richardson discloses that the rear of the case may be adapted for fix-mounting (see col. 7 lines 7-9) and Carnevali teaches that smooth planar surfaces are suitable for suction cup mounting (see col. 26 lines 10-14). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was made to have provided the rear surface of the waterproof case in the modified Richter mount system with a smooth flat surface so it can be used with the vacuum mount of the modified Richter system, allowing a user to mount the portable electronic device still in its case within their vehicle.
Regarding claim 4, Richter as modified above includes the vacuum mount system of claim 2, wherein the second vacuum device is configured for mounting in a substantially angled position such that when said flexible connector is entirely linear, the angle measured between the plane of the mounting surface and the linear Regarding claims 10-13 and 16, the method steps as claimed do nothing more than recite the inherent provision, construction, and use of the structure already shown to be present in the modified Richter mount system. As such, the method steps as claimed are satisfied during the normal operation and use of the modified Richter mount system.
Regarding claim 14, the normal operation and use of the modified Richter mount system includes the method of claim 10 further comprising one or more automatic pumps and a system to detect a loss of vacuum pressure, which activates the one or more automatic pumps to increase vacuum level when the level falls below a pre-determined vacuum pressure level, as taught by Casagrande (see [0011]).  
5.	Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Richter (US 7,011,279 B2) in view of Casagrande (US 2007/0216154 A1) and Carnevali (US 7,320,450 B2) as applied above, further in view of Liao (US 7,673,914 B2).
Regarding claim 8, Richter as modified above includes the vacuum mount system of claim 1 but fails to include a signaling component configured to send a signal to indicate a loss of a pre-determined level of pressure in one or more of the vacuum devices. Liao teaches that it was already known in the art to provide a vacuum device with a sound or light alarm to signal a loss of pressure in the device (see col. 4 lines 7-27). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was made to have included a sound or light alarm in the vacuum devices of the modified Richter mount system, the motivation to signal the user when the vacuum pressure decreased, as taught by Liao, and prevent accidental dropping of the electronic device or of the mount system from the mounting surface. Both sound and light waves are wireless signals as broadly claimed.
6.	Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Richter (US 7,011,279 B2) in view of Casagrande (US 2007/0216154 A1), Carnevali (US 7,320,450 B2), and Richardson (US 6,646,864 B2) as applied above, further in view of Liao (US 7,673,914 B2).
Regarding claim 15, the normal operation and use of the modified Richter mount system above includes the method of claim 10 but fails to include a signaling component configured to send a wireless or Bluetooth signal to indicate a loss of a pre-determined level of pressure in one or more of the vacuum devices. Liao teaches that it was already known in the art to provide a vacuum device with a sound or light alarm to signal a loss of pressure in the device (see col. 4 lines 7-27). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was made to have included a sound or light alarm in the vacuum devices of the modified Richter mount system, the motivation to signal the user when the vacuum pressure decreased, as taught by Liao, and prevent accidental dropping of the electronic device or of the mount system from the mounting surface. Both sound and light waves are wireless signals as broadly claimed.


Response to Arguments
7.	Applicant’s arguments filed 7/21/22 with respect to the previously presented Claim Objections and rejections under 35 USC 112 have been fully considered and are persuasive. These rejections have been withdrawn.
8.	Applicant’s remaining arguments filed 7/21/22 with respect to the prior art have been fully considered but are not persuasive.
9.	Applicant has argued that Richter fails to disclose the flexible support arm being detachably coupled between the first support and the second suction device because Richter mentions cementing the ends 35 of the sleeves 32 into the sockets 11 and 21. Examiner notes that Richter first discloses a friction fit between the sleeves and the sockets and that the cementing is an optional addition (see col. 2 lines 35-40). The friction fit discloses by Richter reads on the “detachably coupled” language of the present claims.
10.	Applicant has argued that Richter and Carnevali are both concerned with permanent affixation between the apparatus and the mounting surface. Examiner notes that only Richter is being modified in the applied rejection and Richter never discloses that his suction mechanism is permanently mounted to the vehicle. Anyone of ordinary skill in the art would realize through their own available knowledge and reasoning that the suction mechanism of Richter would allow for repositioning the device on the windshield or other smooth surface as needed. Applicant has argued that the Casagrande suction cups include t-shaped removal tabs that make the suction cups easier to remove and that this ease of removal would go against the permanent mounting teachings of Richter. Again, Richter does not disclose his suction mechanism being permanent. The rejection is also written to include a scenario where only the vacuum pressure indicator of Casagrande is being included in the suction cup of the modified Richter device such that the t-shaped removal tabs of Casagrande have no bearing on the rejection.
11.	Applicant has argued that Richter was filed in 2004 and was designed to hold devices smaller and lighter than their counterparts today such that the flexible connector of Richter is not capable of holding its shape when holding a modern day tablet computer, flat screen, or cell phone. First, Examiner is of the position that the general trend of technology since 2004 has been to smaller and lighter devices. Cell phones today are certainly smaller and lighter than cell phones in 2004, generally speaking. Second, and more importantly, no specific device is currently being claimed in combination.
12.	Regarding claim 2, in response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). The rejection of claim 2 clearly states what the various references teach and the motivation for one of ordinary skill in the art at the time Applicant’s invention was filed to make the proposed modification/combination.
13.	Applicant’s arguments with respect to claims 3 and 4 have been fully considered but are focused on aspects not presently recited in claims 3 and 4 and are thus not being addressed here.
14.	Applicant has argued that Liao fails to disclose a signaling component configured to send a wireless or Bluetooth signal. Liao teaches the alarm sending sound or light waves, which are both wireless signals as broadly claimed.
Conclusion
15.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MATTHEW LARSON whose telephone number is (571)272-8649. The examiner can normally be reached Monday-Friday, 7am-3pm. Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M LARSON/               Primary Examiner, Art Unit 3734                                                                                                                                                                                         	9/12/22